DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 11, and 14 are objected to because of the following informalities:  
In Claim 4, “wherein the feature retrieving procedure is to perform an operation both on said second data set and one of the first data sets” should read “wherein the feature retrieving procedure is to perform an operation on both said second data set and one of the first data sets”.  
Claim 4 recites “The method for predicting sudden drop in blood pressure of claim 2”. However, Claim 2 has been cancelled. Instead, Claim 4 should recite “The method for predicting sudden drop in blood pressure of claim 1”.
In Claim 11, “wherein each of the sudden drop features is retrieved from a second data set and one of a plurality of data sets” should read “wherein each of the sudden drop features is retrieved from a second data set and one of a plurality of first data sets”.
In Claim 11, the added clauses beginning with “the processor” and “the input device” should be preceded by “wherein”.
In Claim 14, “wherein the feature retrieving procedure is to perform an operation both on said second data set and one of the first data sets” should read “wherein the feature retrieving procedure is to perform an operation on both said second data set and one of the first data sets”.  
Claim 14 recites “The method for predicting sudden drop in blood pressure of claim 12”. However, Claim 12 has been cancelled. Instead, Claim 14 should recite “The method for predicting sudden drop in blood pressure of claim 11”.


Response to Arguments
Applicant’s arguments, see page 11, filed 08/03/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 11, filed 08/03/2021, with respect to Claims 8 and 18 have been fully considered and are persuasive.  The objection of Claims 8 and 18 has been withdrawn. 
Applicant’s arguments, see page 11, filed 08/03/2021, with respect to Claims 4 and 14 have been fully considered and are persuasive.  The rejection of Claims 4 and 14 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see page 15, filed 08/03/2021, with respect to the rejection(s) of Claim 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhattacharya in view of Melillo.
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
The applicant has argued the rejection of Claim(s) 1, 6-7, 11, and 16-17 under 35 USC § 102.
With regards to the rejection of Claim 1, the applicant has argued that there are essential differences between Xueyang and the claimed disclosure in terms of purposes, as Xueyang is mainly to judge the potential risks of a disease and the disclosure is to predict the occurrence of sudden drop in blood pressure during the medical treatment of hemodialysis. The examiner acknowledges this argument. However, the applicant’s arguments are not commensurate with scope of the claims. The preamble to claim 1 merely recites “A method for predicting a sudden drop in blood pressure”. The reasons for predicting the sudden drop in blood pressure, which can happen both in judging the potential risk of a disease and medical treatment of hemodialysis, are not of relevance to the interpretation of the claim until explicitly recited in the claims.
Claim 1, the applicant has argued that there is no direct correlation in terms of technical features between Xueyang and the claimed disclosure. However, the applicant has declined to expound further on which technical features are not correlated.
With regards to the rejection of Claim 1, the applicant has argued although Bhattacharya mentions the risk for the occurrence of an acute hypotensive episode, it does not specifically disclose the judgment condition of the claimed disclosure, that is, determining whether the sudden drop probability is less than the trigger threshold. The examiner acknowledges this argument, but respectfully notes that under broadest reasonable interpretation, Bhattacharya teaches a trigger threshold. In the previous Office Action mailed 05/10/2021, the examiner cited [0032]-[0034] of Bhattacharya as anticipating this limitation. According to this section of Bhattacharya, the mean of the vital measurements are analyzed as follows: 
If the mean of the unclassified patient's vital measurements averaged over at least a 1 hour time interval immediately preceding the start of the prediction window is less than (μ 1 +k0σ 1), the patient is classified as at risk for an acute hypotensive episode.
If the mean of the unclassified patient's vital measurements averaged over at least a 1 hour time interval immediately preceding the start of the prediction window is greater than (μ 2 +k0σ 2), the patient is classified as not at risk for an acute hypotensive episode.
If the mean of the unclassified patient's vital measurements averaged over at least a 1 hour time interval immediately preceding the start of the prediction window falls within the range of (μ1+kσ1, μ2−kσ2), then another algorithm is followed to classify the patient as at risk or not at risk of an acute hypotensive episode.

Using these guidelines, “at risk” under broadest reasonable interpretation is analogous to a threshold of 50%, as probabilities under 50% is generally understood to mean more likely not to happen than to happen, and probabilities over 50% are generally understood to mean more likely to happen than not to happen.
Claim 1, the applicant has argued that paragraph [0032] the specification of the claimed disclosure provides specific definitions of the sudden drop rule, including how to use Previous blood pressure BP1 and Next blood pressure BP2 for comparison, and that Bhattacharya is silent on these features. In response to applicant's argument that the references fail to show these certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how to use Previous blood pressure BP1 and Next blood pressure BP2 for comparison) are not recited in the rejected claim(s), and thus are not commensurate with the scope of the claimed invention. The definition of the sudden drop rule in paragraph [0032] of the specification of the claimed disclosure is given as only one embodiment, and therefore is not considered an express definition. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
With regards to the rejection of Claim 11, the applicant has cited the arguments from Claim 1. The examiner respectfully cites the response to these arguments also apply to amended Claim 11. 
With regards to the rejection of Claim 10, the applicant has argued that, after the first electronic device 200a adopts the method for predicting sudden drop in blood pressure to predict the sudden drop in blood pressure for the user and receives the feedback operation of the medical personnel, the first electronic device 200a transmits the adjusted blood feature model to the second electronic device 200b via the cloud electronic device 200. In this way, the second electronic device 200b can adjust a blood feature model stored by the second electronic device 200b according to the adjusted blood feature model, and then the first electronic device 200a and the second electronic device 200b will respectively perform operations for optimizing their own stored blood feature models. Furthermore, the applicant submits that Xueyang and Bhattacharya are silent regarding these features. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., communicating via the cloud electronic device 200) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the processor selects a first quantity of data from a normal blood data group as of the first data set”. This limitation is unclear because it is unclear what the clause “as of the first data set” is supposed to mean. There is no previous recitation of a first data set or a first data sets in this claim. For the purposes of substantive examination, it is presumed the applicant meant to recite a first data set earlier in the claim (see the Claim objection above) and this limitation means “the processor selects a first quantity of data from a normal blood data group as one of the first data sets”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al (U.S. Patent Application No. 2016/0143596, hereinafter Bhattacharya).
Regarding Claim 1, Bhattacharya discloses 
A method for predicting sudden drop in blood pressure, comprising: 
receiving first physiological information corresponding to a first user (Step 106, Fig. 1); 
receiving a first current blood pressure of the first user (Step 106, Fig. 1; one of the vital signs is blood pressure, [0016]);  
5obtaining a sudden drop probability according to a blood feature model, the first physiological information and the first current blood pressure (Step 114, Fig. 1); 
determining whether the sudden drop probability is not less than a trigger threshold (The vital measurements are sorted into one of two classes, [0032-0034]; this means the sudden drop probability prediction is less than or greater than 50%, depending in which class it is sorted into); and 
determining that a sudden drop in blood pressure is going to occur in response to 10determining that the sudden drop probability is not less than the trigger threshold (“Yes” in Step 114, Fig. 1, implying the sudden drop probability is substantial, at least over 50%, which can be considered a trigger threshold);
obtaining a plurality of sudden drop features according to a feature retrieving procedure (Step 102, Fig. 1; the vital measurements are sudden drop features), wherein each of the sudden drop features is retrieved from a second data set (“The training set used herein consisted of…1000 records of patients from a second class”, [0020]) and one 15of a plurality of first data sets (“The training set used herein consisted of 500 records of patients from a first class”, [0020]); 
obtaining the blood feature model by averaging the sudden drop features (μ1 and μ2, which are averages of the sudden drop features, are used in the model, [0024], [0032], [0034]);
selecting a first quantity of data from a normal blood data group as the first data sets (“The training set used herein consisted of 500 records of patients from a first class…”, [0020]); 


selecting a second quantity of data from a sudden drop data group as the second data set (“…and 1000 records of patients from a second class,” [0020])
5receiving a plurality of training data (Step 102, Fig. 1); and 
determining whether the training data is classified to the normal blood data group or the sudden drop data group according to a sudden drop rule (Step 104, Fig. 1; the classifier system, which sorts into classes based on a numeric value, can be considered to follow a sudden drop rule to sort vital measurements).
Regarding Claim 11, Bhattacharya discloses
An electronic device (Element 311, Fig. 3) for predicting sudden drop in blood pressure, comprising: 
an input device (Elements 314 and 315, Fig. 3; also the input devices used to communicate over element 317, Fig. 3), receiving first physiological information (Step 106, Fig. 1) and a first current blood pressure corresponding to a first user (Step 106, Fig. 1; one of the vital signs is blood pressure, [0016]); 
a storage device (Element 309, Fig. 3), storing a blood feature model (“309…is provided to facilitate the functionality of various modules comprising the classifier system 300”, [0051]; this includes the module with the blood feature model); and  
20a processor (Element 308, Fig. 3), connected to the input device and the storage device, and obtaining a sudden drop probability according to the blood feature model, the first physiological information and the first current blood pressure (Step 114, Fig. 1), wherein 
the processor determines whether the sudden drop probability is not less than a trigger threshold (The vital measurements are sorted into one of two classes, [0032-0034]; this means the sudden drop probability prediction is less than or greater than 50%, depending in which class it is sorted into);
-20-File: 86444usfwherein the processor determines that a sudden drop in blood pressure is going to occur in response to determining that the sudden drop probability is not less than the trigger threshold (“Yes” in Step 114, Fig. 1, implying the sudden drop probability is substantial, at least over 50%);

the processor averages the sudden drop features to obtain the blood feature model (μ1 and μ2, which are averages of the sudden drop features, are used in the model, [0024], [0032], [0034]), 
the processor selects a first quantity of data from a normal blood data group as of the first data set (“The training set used herein consisted of 500 records of patients from a first class…”, [0020]), and selects a second quantity of data from a sudden drop data group as the second data set (“…and 1000 records of patients from a second class,” [0020]), 
the input device receives a plurality of training data (Step 102, Fig. 1), and 
the processor determines whether the training data is classified to the normal blood data group or the sudden drop data group according to a sudden drop rule (Step 104, Fig. 1; the classifier system, which sorts into classes based on a numeric value, can be considered to follow a sudden drop rule to sort vital measurements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang et al (Chinese Patent Application No. CN 109273083, cited in 12/05/2019 IDS, hereinafter Xueyang) in view of Bhattacharya.
Regarding Claim 1, Xueyang discloses
A method for predicting sudden drop in blood pressure, comprising: 
receiving first physiological information corresponding to a first user (“Obtain the detection result corresponding to each of the consecutive N1 detection periods from the physiological index detecting device”, page 8; “the physiological index detecting component includes a heart rate detecting component, a pulse detecting component, a blood oxygen value detecting component…”, page 8); 
receiving a first current blood pressure of the first user (“Obtain the detection result corresponding to each of the consecutive N1 detection periods from the physiological index detecting device”, page 8; “the physiological index detecting component includes…a blood pressure detecting component” page 8); 
5obtaining a sudden drop probability according to a blood feature model (“…the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10; one of these diseases could be hypotension under broadest reasonable interpretation), the first physiological information (“the first group of detection results”, page 10; this includes heart rate, pulse, and blood oxygen, as stated on page 8) and the first current blood pressure (“the first group of detection results”, page 10; this includes blood pressure as stated on page 8); 
determining whether the sudden drop probability is not less than a trigger threshold (“when the above answers are [yes]”, page 10; the examiner is interpreting the trigger threshold to be two yes determination results for the physiological indexes of the first and second organs, respectively); and 

Xueyang discloses the claimed invention except for expressly disclosing obtaining a plurality of sudden drop features according to a feature retrieving procedure, wherein each of the sudden drop features is retrieved from a second data set and one of a plurality of first data sets; obtaining the blood feature model by averaging the sudden drop features; selecting a first quantity of data from a normal blood data group as the first data sets; selecting a second quantity of data from a sudden drop data group as the second data set; receiving a plurality of training data; and determining whether the training data is classified to the normal blood data2Customer No.: 31561Docket No.: 086444-US-PA Application No.: 16/528,552group or the sudden drop data group according to a sudden drop rule. However Bhattacharya teaches obtaining a plurality of sudden drop features according to a feature retrieving procedure (Step 102, Fig. 1; the vital measurements are sudden drop features), wherein each of the sudden drop features is retrieved from a second data set (“The training set used herein consisted of…1000 records of patients from a second class”, [0020]) and one 15of a plurality of first data sets (“The training set used herein consisted of 500 records of patients from a first class”, [0020]); 
obtaining the blood feature model by averaging the sudden drop features (μ1 and μ2, which are averages of the sudden drop features, are used in the model, [0024], [0032], [0034]);
selecting a first quantity of data from a normal blood data group as the first data sets (“The training set used herein consisted of 500 records of patients from a first class…”, [0020]); 
20

selecting a second quantity of data from a sudden drop data group as the second data set (“…and 1000 records of patients from a second class,” [0020])
5receiving a plurality of training data (Step 102, Fig. 1); and 
determining whether the training data is classified to the normal blood data group or the sudden drop data group according to a sudden drop rule (Step 104, Fig. 1; the classifier system, which sorts into classes based on a numeric value, can be considered to follow a sudden drop rule to sort vital measurements). It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 6, modified Xueyang discloses
The method for predicting sudden drop in blood pressure of claim 1, further comprising: sending an alert notice (“displaying the analysis result to the user”, page 11) in response to determining that the sudden drop in blood 10pressure is going to occur (“the analysis result may be sent to the client when the analysis result indicates that the user is a potential disease patient”, page 11).  
Regarding Claim 7, modified Xueyang discloses
The method for predicting sudden drop in blood pressure of claim 6, further comprising: 
receiving an initial blood pressure of the first user (“Obtain the detection results corresponding to each of the consecutive N1 detection periods”; the first period blood pressure can be considered the initial blood pressure); and 
obtaining an alert threshold (the satisfying of the conditions to initiate the sending and displaying of the analysis results can be considered an alert threshold) according to the blood feature model (“the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10), the first 15physiological information (“first group of detection results”, page 10), the initial blood pressure (“first group of detection results”, page 10; this includes blood pressure) and the trigger threshold (“when the above answers are [yes]”, page 10).
Regarding Claim 11, Xueyang discloses
An electronic device (Element 12, Fig. 1) for predicting sudden drop in blood pressure, comprising: 
an input device, receiving first physiological information and a first current blood pressure corresponding to a first user (“Obtain the detection result…from the physiological index detecting 
a storage device, storing a blood feature model (“the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10; since this is part of the process performed by the management center, the management center must also have a blood feature model that must be stored in a memory in order to use); and 
20a processor, connected to the input device and the storage device, and obtaining a sudden drop probability according to the blood feature model, the first physiological information and the first current blood pressure (“…the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10; one of these diseases could be hypotension under broadest reasonable interpretation; this can only be done by some type of processor, which must be connected to the input device and the storage device in order to get the physiological information, blood pressure, and blood feature model), 
wherein the processor determines whether the sudden drop probability is not less than a trigger threshold (“when the above answers are [yes]”, page 10; the examiner is interpreting the trigger threshold to be two “yes” determination results for the physiological indexes of the first and second organs, respectively), and  -20-File: 86444usf
wherein the processor determines that a sudden drop in blood pressure is going to occur (“the report that the user is a potential patient of the disease is generated”, page 10) in response to determining that the sudden drop probability is not less than the trigger threshold (“when the above answers are [yes]…”, page 10).
Xueyang discloses the claimed invention except for expressly disclosing wherein the processor obtains a plurality of sudden drop features according to a feature retrieving procedure, wherein each of the sudden drop features is retrieved from a second data set and one of a plurality of data sets, the processor averages the sudden drop features to obtain the blood feature model, the processor selects a first quantity of data from a normal blood data group as of the first data set, and selects a second quantity of data from a sudden drop data group as the second data set, the input device receives a plurality of training 
wherein each of the sudden drop features is retrieved from a second data set (“The training set used herein consisted of…1000 records of patients from a second class”, [0020]) and one 15of a plurality of first data sets (“The training set used herein consisted of 500 records of patients from a first class”, [0020]); 
wherein the processor averages the sudden drop features to obtain the blood feature 10model (μ1 and μ2, which are averages of the sudden drop features, are used in the model, [0024], [0032], [0034]);
wherein the processor selects a first quantity of data from a normal blood data group as of the first data set (“The training set used herein consisted of 500 records of patients from a first class…”, [0020]), and selects a second quantity of data from a sudden drop data group as the second data set (“…and 1000 records of patients from a second class,” [0020]);
20the input device receives a plurality of training data (Step 102, Fig. 1; the system in Fig. 3 can perform the method of Fig. 1, [0049]), and 
the processor determines whether the training data is classified to the normal blood data group or the sudden drop data group according to a sudden drop rule (Step 104, Fig. 1; the system in Fig. 3 can perform the method of Fig. 1, [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device of Xueyang, with the additional processor functionality of Bhattacharya, because both are systems related to diagnosing a pulse to anticipate imminent changes, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 16, modified Xueyang discloses
The electronic device of claim 11, wherein the processor sends an alert notice (“displaying the analysis result to the user”, page 11) in response to determining that the sudden drop in blood pressure is going to occur (“the analysis result may be sent to the client when the analysis result indicates that the user is a potential disease patient”, page 11). 
Regarding Claim 17, modified Xueyang discloses
The electronic device of claim 16, wherein the input device receives an initial blood pressure of the first user (“Obtain the detection results corresponding to each of the consecutive N1 detection periods”; the first period blood pressure can be considered the initial blood pressure); and 
wherein the processor obtains an alert threshold (the satisfying of the conditions to initiate the sending and displaying of the analysis results can be considered an alert threshold) according to the blood feature model (“the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10), the first physiological information (“first group of detection results”, page 10), the initial blood pressure (“first group of detection results”, page 10; this includes blood pressure)  and the trigger threshold (“when the above answers are [yes]”, page 10). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya in view of Melillo et al (WO 2016034907 A1, hereinafter Melillo).
Regarding Claim 3, Bhattacharya discloses
The method for predicting sudden drop in blood pressure of claim 1. Bhattacharya discloses the claimed invention except for expressly disclosing wherein the first quantity is identical to the second quantity. However, Melillo teaches a sampling technique that discards the majority class samples in order to modify the class distribution, until a desired class distribution (e.g. equal number of instances in the majority and minority classes) is achieved (page 30, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bhattacharya, by substituting the 500 and 100 quantity data sets with the identical data sets of Melillo, 
Regarding Claim 13, Bhattacharya discloses
The electronic device of claim 11. Bhattacharya discloses the claimed invention except for expressly disclosing wherein the first quantity is identical to the second quantity. However, Melillo teaches a sampling technique that discards the majority class samples in order to modify the class distribution, until a desired class distribution (e.g. equal number of instances in the majority and minority classes) is achieved (page 30, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhattacharya, by substituting the 500 and 100 quantity data sets with the identical data sets of Melillo, because the sampling technique of Melillo are used in combination with Adaboost, which is also used by the processing algorithm of the claimed disclosure. Thus, the processor algorithm would be improved in the same way (i.e. creating a desired class distribution) Melillo’s method is improved.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya in view of Najarian et al (International Patent Application No. WO 2010/117572, hereinafter Najarian).
Regarding Claim 4, Bhattacharya discloses the method for predicting sudden drop in blood pressure of claim 1, wherein the feature retrieving procedure is to perform an operation on said second data set (See series of equations from [0022]-[0031]) and one of the -18-File: 86444usf first data sets (See series of equations from [0022]-[0031]). Bhattacharya discloses the claimed invention except for expressly disclosing performing an operation according to an adaptive boosting (Adaboost) algorithm for obtaining the sudden drop features. However, Najarian teaches performing an operation according to an adaptive boosting (Adaboost) algorithm (“experimental tests using…Adaboost”, page 12) for obtaining features from a set of physiological information in order to generate a predictive model for a physiological condition (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 14, Bhattacharya discloses the electronic device of claim 11, wherein the feature retrieving procedure is to perform an operation on said second data set and one of the first data sets. Bhattacharya discloses the claimed invention except for expressly disclosing performing an operation according to an adaptive boosting (Adaboost) algorithm for obtaining the sudden drop features by the processor. However, Najarian teaches performing an operation according to an adaptive boosting (Adaboost) algorithm (“experimental tests using…Adaboost”, page 12) for obtaining features from a set of physiological information in order to generate a predictive model for a physiological condition (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhattacharya, with the Adaboost algorithm of Najarian, to obtain the sudden drop features, because Adaboost improves accuracy of classification models, as taught by Najarian (page 12). 

Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang in view of Bhattacharya, and further in view of Sornmo et al (U.S. Patent Application No. 2009/0272678, hereinafter Sornmo).
Regarding Claim 8, modified Xueyang discloses the method for predicting sudden drop in blood pressure of claim 7. Modified Xueyang discloses the claimed invention except for expressly disclosing the method further comprising: 
receiving a treatment operation; and 
remaining the alert threshold according to the treatment operation.
However, Sornmo discloses 
receiving a treatment operation (“the dialysis machine 210 can be controlled to adjust its treatment parameter in order to avoid a hypotension situation”, [0039]); and 

Regarding Claim 18, modified Xueyang discloses the electronic device of claim 17. Modified Xueyang discloses the claimed invention except for expressly disclosing wherein the input device receives a treatment operation; and 
wherein the processor remains the alert threshold according to the treatment operation.
However, Sornmo teaches wherein the input device receives a treatment operation (“the dialysis machine 210 can be controlled to adjust its treatment parameter in order to avoid a hypotension situation”, [0039]; to be manually controlled, the dialysis machine much have an input device); and 
wherein the processor remains the alert threshold according to the treatment operation (Looping from Step 660 back to Step 640, Fig. 6; “the procedure may either end, or loop back to step 640 (provided the measurement period is still active”, [0061]; the threshold and alert decision criterion remains the same, even after treatment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Xueyang, with the treatment and retained alert threshold of Sornmo, because this allows for a consistent method to detect and prevent a hypotension situation before it occurs, as taught by Sornmo ([0039]).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang in view of Bhattacharya and Sornmo, and further in view of Non-Patent Literature (NPL) to Henriques (“Prediction of Acute Hypotensive Episodes Using Neural Network Multi-models”, hereinafter Henriques).
Regarding Claim 9, modified Xueyang discloses the method for predicting sudden drop in blood pressure of claim 7. Modified Xueyang discloses the claimed invention except for expressly disclosing the method further comprising: 
receiving an alert deactivating operation, and adjusting the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure;  
-19-File: 86444usf generating a prediction threshold according to the blood feature model, the first physiological information, the first current blood pressure, the trigger threshold and the adjusted blood feature model; 
determining whether the prediction threshold is less than the alert threshold;  
5sending the alert notice in response to the prediction threshold being less than the alert threshold; and 
not sending the alert notice in response to the prediction threshold not being less than the alert threshold.
However, Sornmo teaches receiving an alert deactivating operation (“the measurement period may be inactivated in response to a manual intervention”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Xueyang, with the alert deactivating operation of Sornmo, because this protects the measurement period from being ended prematurely or accidentally, as taught by Sornmo ([0061]).
Bhattacharya teaches adjusting the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure (“As new training values arrive in both classes, vectors y1 and y2 are updated as well as the mean (μ1 and μ2) and standard deviations (σ1, σ2)”, [0037]; these values are what make up the blood feature model), and using the first physiological information, the first current blood pressure, the trigger threshold and the adjusted blood feature model for future predictions (Step 120, Fig. 2; by doing another classification, the adjusted model, trigger threshold, initial blood pressure, first physiological information, and the first current blood pressure are all used again). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the adjusted blood feature 
Henriques teaches generating a prediction threshold (Lowest point of ABP prediction signal, Fig. 1 and Fig. 3) according to the blood feature model (“The correspondent GRNN models…are used to predict future ABP values”, Section 3.2);
determining whether the prediction threshold is less than the alert threshold (the alert threshold is 60 mmHg, it can be clearly seen whether or not the prediction threshold is less than the alert threshold in Figs. 1 and 3);
sending the alert notice in response to the prediction threshold being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; the identification can be considered the alert notice); and 
not sending the alert notice in response to the prediction threshold not being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; this implies an AHE is not identified if the criteria isn’t met; the identification can be considered the alert notice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the prediction threshold of Henriques, because it is another prediction system that identifies an imminent event, which would be a significant benefit to timely support non-invasive and preventative treatments, as taught by Henriques (Section 1). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 10, modified Xueyang discloses
The method for predicting sudden drop in blood pressure of claim 9, wherein the 10method for predicting sudden drop in blood pressure is adapted to a first electronic device and a second electronic device (“In one embodiment…there may be multiple management centers”, page 16). Modified Xueyang discloses the claimed invention except for expressly disclosing wherein the method further comprises: 
Transmitting, by the first electronic device, the adjusted blood feature model to the second electronic device; and 
adjusting, by the second electronic device, a second blood feature model stored in the 15second electronic device according to the adjusted blood feature model.
However, Bhattacharya teaches 
Transmitting, by the first electronic device, the adjusted blood feature model to the second electronic device (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; under broadest reasonable interpretation, this allows for the adjusting of the blood feature model to be done over two devices that transmit the model and adjusted model to each other); and 
adjusting, by the second electronic device, a second blood feature model stored in the 15second electronic device according to the adjusted blood feature model (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; under broadest reasonable interpretation, this allows for the adjusting of the blood feature model to be done over two devices that iteratively transmit the model and adjusted model to each other; this adjusted model on the second device would be a second blood feature model, as it is not explicitly claimed that the second blood feature model and first blood feature model are different). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the functionality of Bhattacharya, because one 
Regarding Claim 19, modified Xueyang discloses the electronic device of claim 17. Modified Xueyang discloses the claimed invention except for expressly disclosing 
wherein 10the input device receives an alert deactivating operation, 
the processor adjusts the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure, 
the processor generates a prediction threshold according to the blood feature model, the first physiological information, the first current blood pressure, the trigger threshold and the 15adjusted blood feature model, 
the processor determines whether the prediction threshold is less than the alert threshold, 
wherein the processor sends the alert notice in response to the prediction threshold being less than the alert threshold, and does not send the alert notice in response to the prediction 20threshold not being less than the alert threshold. 
However, Sornmo teaches wherein 10the input device receives an alert deactivating operation (“the measurement period may be inactivated in response to a manual intervention, such as depressing a reset button”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device of Xueyang, with the alert deactivating operation of Sornmo, because this protects the measurement period from being ended prematurely or accidentally, as taught by Sornmo ([0061]).
Bhattacharya teaches wherein the processor (Element 308, Fig. 3, which can run all the methods in this disclosure) adjusts the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure (“As new training values arrive in both classes, vectors y1 and y2 are updated as well as the mean (μ1 and μ2) and standard deviations (σ1, σ2)”, [0037]; these values are what make up the blood feature model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of 
Henriques teaches wherein the processor generates a prediction threshold according to the blood feature model, the first physiological information, the first current blood pressure, the trigger threshold and the 15adjusted blood feature model, 
the processor (this method was run on a computer) determines whether the prediction threshold is less than the alert threshold (the alert threshold is 60 mmHg, it can be clearly seen whether or not the prediction threshold is less than the alert threshold in Figs. 1 and 3), 
wherein the processor sends the alert notice in response to the prediction threshold being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; the identification can be considered the alert notice), and does not send the alert notice in response to the prediction 20threshold not being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; this implies an AHE is not identified if the criteria isn’t met; the identification can be considered the alert notice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Xueyang, with the prediction threshold of Henriques, because it is another prediction system that identifies an imminent event, which would be a significant benefit to timely support non-invasive and preventative treatments, as taught by Henriques (Section 1). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding Claim 20, modified Xueyang teaches 

Modified Xueyang discloses the claimed invention except for expressly disclosing wherein the processor transmits the adjusted blood feature model to the second electronic device such that the second electronic device adjusts a second blood feature model -22-File: 86444usf stored in the second electronic device according to the adjusted blood feature model. 
However, Bhattacharya teaches wherein the processor transmits the adjusted blood feature model to the second electronic device (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; under broadest reasonable interpretation, this allows for the adjusting of the blood feature model to be done over two devices that transmit the model and adjusted model to each other) such that the second electronic device adjusts a second blood feature model-22-File: 86444usf stored in the second electronic device according to the adjusted blood feature model (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; under broadest reasonable interpretation, this allows for the adjusting of the blood feature model to be done over two devices that iteratively transmit the model and adjusted model to each other; this adjusted model on the second device would be a second blood feature model, as it is not explicitly claimed that the second blood feature model and first blood feature model are different). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the functionality of Bhattacharya, because one with a general knowledge of the relevant arts would have been able to come up with this design without undue experimentation, as taught by Bhattacharya ([0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Tremper (US 20130245481 A1), which discloses a real-time clinical decision support system that includes an algorithm that predicts future low blood pressure.
See Goma et al (EP 2730302 A1), which discloses a blood pressure decrease prediction apparatus that predicts a decrease in blood pressure of a living body who is receiving artificial dialysis.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791